DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/19/2019.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder et al (US 2016/0000409) in view of Piron et al (US 2014/0128883). 

Regarding claims 1 and 10, Bruder et al disclose and teach a system and method of position measurement and therapeutic guidance including an ultrasound sensor, position calculation device, wherein the position calculation device constructs first and second images based on the position of the ultrasound device combined with the image data from the ultrasound device (based on speed of sound velocities of tissues of the body) in order to calculate the position of targeted tissues and tissue maps of the body (0053-55, 0061-0065). Bruder et al discloses what is listed above, but doesn’t disclose the tracking of the probe itself with an external device/sensor combination with the device for mapping. 
Attention is hereby directed to the teaching reference to Piron et al which expressly discloses and teaches the co-registration of MR images with ultrasonic images (0140) along with tracking the probe (0140-0143, 0132) to provide what would be obvious to one of ordinary skill in the art at the time of the invention, namely; the improved registration and tracking of both tissues and tissue values with the ultrasonic probe itself (Fig 17, 18, 4a/b, Piron et al) for guidance during a procedure.

Regarding claims 3, 4, 12, and 13, Bruder et al disclose and teach the position calculation wherein the calculation of tissue position information is performed by calculating a reconstructed image based on velocity of sound through the body, and reconstructing an image to meet a threshold of the target tissue speed of sound based on a predetermined value (Abs, 0044, 0051, 0065). Additionally, image reconstruction of the body mapping of tissues based on sound velocities is performed via calculation of the speed of sound for each body part/tissue and reconstructed to meet a difference threshold from a predetermined value (Fig 3, 0045-0047, Claims 17-18, 0054-0055 for image correction).

Regarding claims 5, 6, and 14, Bruder et al disclose and teach the matching or adjustment of images during combination to provide feature points and line up images (0060-00065, reference to 12/838,308, 0044-0046 for quality). The adjustment of the image area/luminance (Fig 3, Claim 7, 0046) is disclosed including the brightness adjustment and feature location matching.


Regarding claims 7-9, Bruder et al disclose and teach the storing of velocity differences for the comparison (0053), the iterative calculation of differences between velocities and a threshold (0053-0054, 0065), and treatment control position and position measurement of the body tissues during/for therapeutic intervention (0043, 0060, 0053).



Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder et al (US 2016/0000409) in view of Piron et al (US 2014/0128883) as applied to claims 1 and 10 above, and further in view of Kitaoka (US 2018/0235569). Bruder et al in view of Pirone et al disclose what is listed above, but fail to disclose and teach respiratory phase matching with the acquired images to calculate respiratory phase with position data and to select the same phase from a movement model.

Attention is hereby directed to the teaching reference to Kitaoka which, in the same area of endeavor discloses additional elements of claims 1 and 10 (0063, 0069, 0043 for mapping and co-registration) as well as the teachings of respiratory movement modeling based on images acquired by the system and during phases of respiration and selected specific images based on respiratory phase from the phase data (0009, 0039, 0049, 0063, 0077). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the co-registration and respiratory modeling of Kitaoka with the system and methods of Bruder in view of Pirone et al in order to map and mode the motion of the respiratory system during therapeutic and diagnostic ultrasonic interrogation (0049, 0063, 0077, Kitaoka). 

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793